On July 19,1995, it was ordered that the suspension of sentence heretofore entered on January 26, 1994 is revoked. It is further ordered that the defendant be punished by confinement in the Montana State Prison for a term in the Montana State Prison of ten (10) years for the offense of Theft, a Felony, Count II, as specified in MCA 45-6-204(1), ten (10) years for the offense of Criminal Mischief, a Felony, Count III, as specified in MCA 45-6-101(l)(a), ten (10) years for the offense of Burglary, a Felony, Count IV, as specified in MCA 45-6-204(1), ten years (10) for the offenses of Theft, a Felony, Count V, as specified in MCA45-6-301(l)(a), and ten (10) years for the offense *116of Criminal Mischief, a Felony, Count VI, as specified in MCA 45-6-101(l)(a). The sentences imposed in Counts III, IV, V and VI shall run concurrently with the sentences imposed on Count II. The sentences imposed in Counts II, III, IV, V and VI shall run concurrently with the sentence imposed in DC 93-30. It is further ordered that the defendant shall receive credit for jail time served at initial sentencing of one hundred twenty (120) days. The defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation. The Court recommends that the defendant not be considered eligible for parole until he has successfully completed the Addictive Diseases Study Program at the Montana State Prison. The Court orders that in the event the defendant secures early release from prison via parole, that he shall be responsible for the outstanding balance of his restitution to the victims of these offenses: Lorinda Mikesell, 4th Avenue and 5th Street, Pablo, Montana 59855 in the amount of $85.00; Bob Lulow, d/b/a Bob’s Auto Mark, P.O. Box 647, Ronan, Montana 59864 in the amount of $250.00; and Farmers Insurance Group, Claim No. 16-44939, P.O. Box 3417, Missoula, Montana 59806 in the amount of $3151.25.
DATED this 2nd day of December, 1996.
On November 15,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall he dismissed with prejudice.
Done in open Court this 15 th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal